Richardson, C. J.
The grievance of which the plaintiff complains, is, that he was for a certain time deprived of the use of his pew in the meeting house in Walpole by ilicse defendants. Their answer to this complaint is, that they deprived him of the use of the pew only so far as was necessary in removing the meeting house in pursuance to a vote of the town. The question is, have towns a right to remove their meeting houses from one place to another, when the pews in the same are the property of individuals ?
Meeting houses are erected for the purpose of public worship, and are usually intended to be so located that all who belong to the society, may conveniently assemble in them for that purpose. They belong to the society which erects them ; but it is usual to grant to individuals the exclusive use of pews, and these grants give to those individuals certain rights, which are to Be protected. The rights thus acquired, are however limited, and are in our opinion .subject to the right of the society to have the meeting house in such place as will best accommodate the whole. A reservation of this tight is implied in the grant of a pew in a house of public worship. The convenience of individuals must in such cases be subject to the general convenience of the whole, and whoever purchases a pew purchases it subject to this right of the society. The population in particular parts of towns is perpetually varying and a meeting house which twenty years *182ago might have been well situated to accommodate a religious society, may now be most inconveniently situated for that purpose. And it would be singular indeed, if a society could not place its meeting house in a place most convenient for the accommodation of the whole, because pews in it had been granted to individuals.
The right of the town in this case to remove their meeting house, is in our opinion unquestionable. 17 Mass. Rep. 435, Gay v. Baker; 1 Pick. 102, Daniel v. Wood.
The verdict must therefore be set aside and the plaintiff be nonsuit.